Citation Nr: 1715532	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a neurological disorder of the left upper extremity, including as secondary to service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had honorable active military service in the U.S. Navy from August 1960 to September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared and testified at a Board video-conference hearing held at the RO before the undersigned Veterans Law Judge in January 2014.  A transcript of this hearing is associated with the claims file.  

Thereafter, in June 2014, the Board issued a decision in which it denied the Veteran's claim currently on appeal.  Also in that decision, the Board reopened and remanded a claim for service connection for a right knee disorder, denied reopening a claim for service connection for an eye disorder, and dismissed as withdrawn two claims for increased disability ratings on service-connected disabilities.  The Veteran appealed the Board's decision denying the claim on appeal to the Court of Appeals for Veterans Claims (Court).  In a February 2015 order, the Court vacated and remanded that aspect of the Board's June 2014 decision dealing with the claim on appeal pursuant to a Joint Motion for Partial Remand (JMPR).  

In September 2015, the Board remanded the current claim on appeal for additional development pursuant to the JMPR.  In addition, the Board issued a decision denying service connection for a right knee disorder as that issue had been returned for final adjudication from the Board's prior remand in June 2014.  Finally, the Board also remanded the issue of entitlement to an increased disability rating for service-connected Major Depressive Disorder (MDD) with posttraumatic stress disorder (PTSD) and secondary alcohol abuse in remission to include a TDIU under Rice for issuance of a Statement of the Case as the Veteran had submitted a Notice of Disagreement in July 2015 as to a June 2015 rating decision that awarded a 70 percent disability rating for that service-connected disability effective November 25, 2014, otherwise known as a Manlincon remand.

As to the Board's September 2015 remand of the current claim on appeal, the Board finds that substantial compliance with the prior remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

As to issue that was the subject of the September 2015 Board's Manlincon remand, the Board notes that the RO issued a Statement of the Case in December 2016, and the Veteran (via his attorney) submitted a VA Form 9 perfecting the appeal in January 2017.  In addition, the Veteran (via his attorney) also perfected another appeal in January 2017 against a March 2016 rating decision as to the issues of increased disability ratings for service-connected cervical degenerative disc disease and degenerative joint disease and left shoulder disability, as well as entitlement to a TDIU.  Although these issues have been perfected for appeal, the Board finds it is premature to adjudicate these matters at this time as it appears they are still being worked on by the RO.  The RO has not issued VA Form 8s certifying these appeals to the Board.  Although the VA Form 8 certifying an appeal does not convey jurisdiction to the Board, it does indicate that the RO has completed its actions on the case and that the case is ready for Board adjudication.  Consequently, the Board declines to take jurisdiction over these appealed issues at this time.  


FINDINGS OF FACT

1.  The Veteran does not have a diagnosed neurological disorder related to his complaints of left shoulder and humeral region paresthesias.  Instead these complaints are symptoms related to his already service-connected left shoulder disability.  

2.  The Veteran is diagnosed to have left carpal tunnel syndrome that is not related to the injuries received in the October 1962 in-service explosion and is not secondary to his service-connected left shoulder disability.


CONCLUSION OF LAW

Service connection for a neurological disorder of the left upper extremity is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.

The Veteran is seeking service connection for a neurological disorder of his left upper extremity.  In his initial claim filed in October 2009, the Veteran claimed that the "brutal pain" from his service-connected left shoulder disability "has caused numbness and tingling running down my left arm."  At his Board hearing in January 2014, the Veteran testified that, in the days, weeks and months after the initial injury in service in October 1962, he had numbness and tingling in his arm and he still has similar symptoms to this day.  He stated that he used to treat his pain with alcohol but that he has not had any alcohol for 271/2 years.  He never sought medical treatment for this condition but it is the same condition that he has been dealing with for the last 50 years.  However, at this hearing, the Veteran's representative acknowledged that the medical evidence of record, including the private treatment records, show the Veteran was neurologically intact on examination and that is why they were submitting testimony to try to establish that he has had this problem on going since service.  

Based on his statements, the Board finds that service connection may be found as either directly related to active military service or related to the Veteran's service-connected left shoulder disability.  The record clearly indicates that the Veteran sustained injuries in an explosion aboard the U.S.S. Roosevelt in October 1962, and he has been awarded service connection for disabilities of his left shoulder (rotator cuff tear, with acromioclavicular joint and glenohumeral joint osteoarthritis) and his cervical spine (degenerative disc disease and degenerative joint disease with retrolisthesis) due to this event in service.  The Veteran contends that his neurological disorder in his left upper extremity is either caused by the injuries sustained in the October 1962 explosion or by his left shoulder disability.  The Board notes that the Veteran does not contend, nor does the evidence show, that the Veteran has radiculopathy of the left upper extremity due to his service-connected cervical spine disability.  Consequently, the Board finds that it need not consider this theory of entitlement.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted under one of two conditions.  The first is when the disorder is proximately due to or the result of a disorder of service origin.  In that case, all symptomatology resulting from the secondary disorder will be considered in rating the disability.  The second is when a service-connected disability aggravates a nonservice-connected disability.  In those cases, VA may only consider the degree of disability over and above the degree of disability prior to the aggravation.
 
VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The relevant medical evidence of record consists of the service treatment records, VA examination reports from 1990 to 2016 and old private treatment records from 1988 and 1992.  A review of these records shows there were no complaints of neurological problems in the Veteran's left upper extremity until a VA examination conducted in January 2010 during which, in evaluation of the cervical spine, the Veteran's complained of radiation of numbness and tingling down the left arm involving all the fingers of the left hand.  The examiner also examined the Veteran's left shoulder.  Physical examination revealed no decrement in sensation to pain, pin prick, light touch in the upper extremities and hand grasp excellent.  At a February 2015 VA examination, the Veteran only reported that his hand would occasionally feel numb and tingling in its entirety in the daytime for 45 minutes to an hour.  

Based on this evidence and the Veteran's lay testimony as set forth above, the Board issued a decision in June 2015 denying the Veteran's claim on the basis of no current disability as there was no evidence that the Veteran had a diagnosed neurological disorder of the left upper extremity.  As previously mentioned, the Veteran appealed that decision to the Court.  Pursuant to a JMPR, the Board's decision on this issue was vacated and remanded as the parties agreed that the Board erred by failing to provide an adequate statement of reasons and bases as to why a medical opinion was not warranted given his statements at the January 2010 VA examination and at the January 2014 Board hearing as to symptoms of a disability, which the parties agreed met the first prong of the test for whether a VA examination or opinion is warranted set forth in McLendon v. Nicholson, 20 Vet. App. 79, (2006).  In September 2015, the Board remanded the Veteran's claim for a VA examination to ascertain the nature and etiology of any current neurological disorder of the left upper extremity.  

In January 2016, the Veteran underwent the requested VA examination.  The Veteran complained of pain in the left upper trapezius/shoulder region in particular but also into the area above the elbow (he had trouble localizing in the humeral region with one finger).  Pain ranged from 5 or 6 to 10 out of 10, with 10 pain usually backing off the next day and occurring roughly 2 times per week.  He also reported numbness and tingling in the left shoulder and humerus and sometimes tingling into all five digits.  He was not sure what makes this tingling better or worse.  He reported that it occurs a couple times a week and resolves by the next day.  He denied numbness or tingling in the forearm.  On neurological examination, deep tendon reflexes were 3+ and symmetric bilaterally at the biceps, triceps and brachioradialis.  Sensation was intact to light touch throughout the upper extremities although subjectively there was a decrease throughout the entire left upper extremity compared to the right, which was non-dermatomal for a peripheral nerve condition.  Vibratory sensation was intact in the hands.  Pinprick testing was essentially normal and symmetric in the bilateral upper extremities.  Motor strength was 5/5 in the bilateral wrist extensors, first dorsal interossei, ABP, ADQ, opponens policus (testing 1st to 2nd digits), pronators, supinators, finger extension, and FCU. Left shoulder abductors, elbow flexors, elbow extensors could not be broken out, but were 5- when compared to the right due at least in part to pain.  The shoulders had normal alignment with left supraspinatus, infraspinatus and deltoid atrophy.  Modified carpal tunnel compression test was positive in 10 seconds on the left, normal on the right.  The left ulnar nerve at the elbow got focal tingling only and the left median nerve at the wrist was positive with Tinel's for tingling into all five digits, the right was normal at both the wrist and elbow.  Thoracic outlet maneuvers were difficult to evaluate fully due to pain in the left shoulder with range of motion.  Spurling's test was negative on the left for radicular pain.  

The examiner opined that there is no diagnosis for the left shoulder and humeral region paresthesias the Veteran reported because they are not occurring in a dermatomal distribution and subjective sensory complaints of decreased light touch sensation in the left arm were diffuse and non-dermatomal.  Furthermore, the examiner stated that the shoulder region symptoms were not reproduced with provocative maneuvers for the cervical spine (Spurling's) or for the brachial plexus (thoracic outlet maneuvers).  Finally, the examiner stated that deep tendon reflexes and motor examination were normal in the left shoulder other than mild pain related weakness in the proximal shoulder/arm muscles (biceps, deltoid and triceps) that was due to his shoulder pain/condition.  

As to the distal hand paresthesias, the examiner opined that this is due to carpal tunnel syndrome.  The examiner opined that the left carpal tunnel syndrome was less likely than not caused or aggravated by the October 1962 in-service explosion as this disorder is not generally caused by falls and there is no documentation in the medical record of arm or hand paresthesias occurring right after the explosion, and the examiner was unable to locate documentation of left arm/hand paresthesias due to any cause in service.  The examiner considered the Veteran's report of continued symptomatology since service, but the same rationale as above was held (carpal tunnel is not generally caused by falls).  In addition, the VA examiner opined that the left carpal tunnel syndrome was less likely than not caused or aggravated by the service connected left shoulder disability as the shoulder condition causes local shoulder/upper arm/upper trapezius region symptoms such as pain and decreased range of motion, but the shoulder condition does not cause carpal tunnel syndrome as it is too far away and does not cause localized swelling in the wrist region.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The medical evidence shows the Veteran's complaints of numbness and tingling in the left upper extremity (defined by the VA examiner as left shoulder and humeral region paresthesias) are not a separate and distinct disability upon which service connection may be established.  Rather it appears that the Veteran's complaints are merely symptoms related to his current service-connected left shoulder disability.  Therefore, service connection for a neurological disorder of the left upper extremity involving the left shoulder and humeral region is denied because the medical evidence fails to establish the Veteran has a current disability for which service connection may be granted.  

Furthermore, the Board finds that the preponderance of the evidence is against finding that the diagnosed neurological disorder of left carpal tunnel syndrome is related to the Veteran's active military service.  The VA examiner opined that this disorder is less likely than not related to the October 1962 in-service explosion or is caused or aggravated the service-connected left shoulder disability.  This medical opinion is highly probative as it is based upon a review of the entire record, the Veteran's self-reported and supported by adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The Veteran has not submitted any opposing medical opinions or medical reports showing a diagnosis of a neurological disorder of the left upper extremity related to either his active military service or his service-connected left shoulder disability.  Rather, he has submitted only his own statements that this condition has existed since the October 1962 in-service injury.  The Board finds, however, that there are inconsistencies between the Veteran's current statements as to a continuity of symptoms made in support of his claim for service-connected compensation and the contemporaneous medical evidence that reduces the credibility of those statements.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).   The credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than a contrary history as recounted by a Veteran many years later, long after the fact). 

Significantly, the Veteran's statements as to a continuity of symptoms since service are not supported by the contemporaneous medical evidence.  The service treatment records are silent for complaints of any neurological symptoms, as are any post-service medical treatment records for approximately 37 years after service.  In fact an April 1988 private treatment records shows the physician's notation that the Veteran "did not get paresthesias, etc., down into the forearm or hand," which directly conflicts with the Veteran's testimony at the January 2014 hearing that he has had neurological symptoms since the October 1962 in-service injury to the left shoulder.  In addition, the VA examination reports from August 1990 and June 1997 fail to demonstrate the Veteran complained of any neurological symptoms when he was examined for his left shoulder disability.  Such complaints were not seen until the January 2010 VA examination. 

Moreover, when describing what happened in service, he has not been consistent.  At the August 1990 examination, he reported his shoulder was sore but he did not tell anybody about it.  At the June 1997 examination, he reported that he thought his left shoulder was kept still but that he was not sure if X-rays were taken.  However, at the most recent examination in January 2016, the Veteran reported his left shoulder "hurt like hell" down to his elbow at that time.  Such inconsistencies place into question whether the Veteran accurately remembers what happened during service.  

In addition, at the examinations in 1990 and 1997, the Veteran very distinctly reported that he did not recall the details of his shoulder problems or treatment therefor for many years after service because of his alcohol abuse.  Such statements are also directly inconsistent with his testimony at the January 2014 Board hearing and his report at the January 2016 VA examination that he now remembers that he has had continuous symptoms since the October 1962 in-service injury to the left shoulder.  

The Board finds that these inconsistencies in the evidence diminish the Veteran's credibility such that his assertions of having a continuity of symptoms since service lack probative value.  In making such a determination, the Board in no way implies the Veteran is being any less than forthright with VA.  Rather, he may simply be mistaken in his recollections due to the fallibility of the human memory for events the occurred decades ago and may be distorted by time and other factors.  This is consistent with the law's view of memory in general.  See generally, Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory) (cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356 (U.S. Vet. App. May 15, 2014)).  Consequently, the Veteran's statements cannot be the basis for finding that service connection for is warranted. 

For the foregoing reasons, after considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for a neurological disorder of the left upper extremity is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a neurological disorder of the left upper extremity, to include as secondary to service-connected left shoulder disorder, is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


